Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim 1-20 are pending. Claims 1, 9 and 17-20 have been amended. 
In light of the Applicant’s amendment, rejection of claims 17-20 under 35 U.S.C. 101 has been withdrawn.
Respond to amendments
	Applicant’s amendments filed on 12-02-2021 has been considered and entered.	

Response to Arguments
	Applicant’s arguments of 12-02-2021 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made (as shown in the office action below).
	
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 9, 11, 12, 15, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, III et al. (US Publication No. 2021/0014196),  in view of Tao et al. (Wo 2020/046371), further in view of Munz et al. (US Publication No.2020/0153274).
	As per claim 1, 9 and 17, Schweitzer discloses a computer-implemented method comprising: receiving, by a processor, a status signal for at least one digital communication channel associated with an electrical installation system (Paragraph [0021], “receive status information…signal related circuit breaker to open)”; determining, by the processor, that a cybersecurity threat exists for an electrical installation system (paragraph [0056],“security subsystem 528 may be configured to detect a security condition such as cyberattack, and signal the kill switch”); inhibiting, by the processor, based at least in part on the status signal for the at least one digital communications channel and on a determination that the cybersecurity threat exists, further communications to one or more components of the electrical installation system via the at least one digital communication channel (paragraph [0056], upon determination of cyber attack, signal sent to the kill switch, to immediately open the switches and to disrupt communication).
	While Schweizer discloses determining that cybersecurity threat exists for an electrical installation system, Schweitzer does not explicitly disclose, the cybersecurity threat is determined by a digital twin. Schweizer furthermore does not explicitly disclose activating, by the processor, a second communication channel for the one or more components of the electrical installation system. 
	However, in an analogous art, Tao (paragraph [0013]) discloses “using a digital twin of an industrial process to assess risk, detect attacks [cyberattack]..”.

	Schweizer in view of Tao does not explicitly disclose but in an analogous art, Munz discloses activating, by the processor, a second communication channel for the one or more components of the electrical installation system (claim 12, “activating a second communication network in response to the contingency at least partially disabling the first communication network”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schweitzer and Tao with Munz, for the benefit of providing peer-to-peer communication between a plurality of microgrid controller and optimizing the generation and distribution of power.
	Schweitzer (paragraph [0016]) furthermore discloses a computer processor operable to execute a set of computer-readable instructions; and a memory operable to store the set of computer-readable instructions operable to perform the limitations of the claim (as claimed in claim 9) and a computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to perform the limitations of the claim (as claimed in claim 17).
	As per claim 3 and 11, Schweitzer furthermore discloses, wherein a determination that a cybersecurity threat exists for an electrical installation system is based at least in part on an indication from at least one of a digital twin of the electrical installation system or a firewall of at least one network associated with the electrical installation system (claim 5,“security subsystem further comprises a firewall enabled by one of activation of the kill switch subsystem or detection of a cyber threat”).
As per claim 4, 12 and 19,  Schweitzer furthermore discloses, wherein inhibiting further communications to the electrical installation system via the at least one digital communication channel comprises disconnecting one or more components of the electrical installation system from the at least one digital communication channel (paragraph [0053], switches configured to disconnect communication between the various devices and integrator).
	As per claim 7 and 15, Schweitzer furthermore teaches communication channel comprises an analog communication channel facilitated by one or more intelligent electronic device (IED) associated with the electrical installation system (paragraph [0023], “IED 200 obtains analog current and voltage signals from CTs and potential transformers). While Schweitzer discloses analog communication channel, Schweitzer does not label the analog communication channel as a second communication channel. However, functionality of analog communication channel is well known and does not depend on any labeling. One of ordinary skill in the art would recognize that analog communication channel would provide analog  communication regardless of being called first or second or any number associating with the channel. 
	As per claim 8 and 16, Schweitzer furthermore discloses, wherein disconnecting one or more components of the electrical installation system from the at least one digital communication channel further comprises continuing secure communications on other components of the electrical installation system using an alternative digital communication channel (during the contingency in which the second level of protection is activated second communication network in the form of peer-to-peer is available).

s 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of Tao, in view of Munz,, further in view of Thompson et al. (US Patent No. 7,616,559).
	As per claim 2, 10 and 18, Schweitzer in view of Tao and Munz teaches all limitation of claim as applied to claims 1, 9 and 17 above. Schweitzer furthermore teaches  determining, by the processor, the cybersecurity threat does not exist (paragraph [0063] “if the kill switch has not been activated communication may continue”, it is noted that when cybersecurity threat is not detected the kill switch will not be activated).
	Schweitzer in view of Tao and Munz does not explicitly disclose, but in an analogous art, Thompson discloses activating, by the processor, the at least one digital communication channel and disconnecting the second communication channel from the one or more components of the electrical installation system (claim 2, “switching to the first link from communication  over the second link”, it is noted that by switching communication to the first link the communication over the second link or channel is considered as being disconnected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schweitzer, Tao and Munz with Thompson, in order to switch the communication link, if communications link is ever hindered for communication of the information.

	Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of Tao, in view of Munz, further in view of Vellore et al. (US Publication No. 2007/0168161).
	As per claim 5, 13 and 20, Schweitzer in view of Tao and Munz teaches all limitation of claim as applied to claims 1, 9 and 17 above. While Schweitzer as modified discloses, activating claim 12, “activating a second communication network in response to the contingency at least partially disabling the first communication network”) Schweitzer as modified does not explicitly disclose, but in an analogous art, Vellore teaches enabling at least one serial communication port for an intelligent electronic device (IED) associated with the electrical installation system (Paragraph [0047], “establish a communication path to a selected IED 307 through a serial port 708 associated with the selected IED”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine Schweitzer, Tao and Munz with Vellore and use the old and well know serial port, in order to achieve the predictable result of enabling a serial data exchange between devices.

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of Tao, in view of Munz, further in view of Whitehead et al. (US Publication No. 2006/0269066).
	As per claim 6 and 14, Schweitzer in view of Tao and Munz teaches all limitations of claim as applied to claims 1, 9 and 17 above. Schweitzer in view of Tao and Munz does not explicitly teach, but in an analogous art, Whitehead teaches, wherein the second communication channel is an analog or serial communication channel (claim 14, first serial port), and wherein the second communication channel is not in communication with a local area network, or the Internet (claim 14, first serial port exchanges data with second serial port. Figure 2 depicts the first serial port 60 is only in communication with the second serial port 62, not internet).


	References Cited, Not Used
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shapoury,  (US Publication No. 2020/0412752) discloses, monitoring potential cybersecurity threats using a digital twin system. 
	 
Conclusion


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437